DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith J. McWha [44235] on 2/24/2021.
The application has been amended as follows: 

1.	(Currently Amended) A stage lamp light projecting device 
wherein when the laser light source is on and the LED light source is off, the stage lamp optical system has light output in a beam mode after the laser light sequentially passed through the first light guide component and the plurality of optical lens components; and when the LED light source is on and the laser light source is off, the stage lamp optical system has light output ，
further comprising a light blocking plate provided behind the plurality of optical lens components, wherein the light blocking plate is provided with at least one pattern region, and each of the pattern region has two patterns respectively corresponding to the laser light source and the LED light source ; and the light from the laser light source and the light from the LED light source passing through the plurality of optical lens components project onto the light blocking plate to exhibit a shape corresponding to the pattern on the light blocking plate, and
wherein the two patterns in each of the pattern region include a pattern A and a pattern B in a nested distribution, the light emitted from the laser light source project onto the light blocking plate to reflect a shape of the pattern A; and the light emitted from the LED light source project onto the light blocking plate to project a shape in combination of the pattern A and the pattern B.

2.	(Currently Amended) The stage lamp light projecting device

3.	(Currently Amended) The stage lamp light projecting device

4.	(Currently Amended) The stage lamp light projecting device

5.	(Currently Amended) The stage lamp light projecting device

6.	(Currently Amended) The stage lamp light projecting device

7.	(Currently Amended) The stage lamp light projecting device

8.	(Currently Amended) The stage lamp light projecting device

9.	(Cancelled).

10.	(Currently Amended) The stage lamp light projecting device according to claim 1

11.	(Cancelled).

12.	(Currently Amended) The stage lamp light projecting device according to claim 1

13.	(Currently Amended) The stage lamp light projecting device according to claim 1

14.	(Currently Amended) The  stage lamp light projecting device according to claim 1




Allowable Subject Matter
Claims 1-8, 10, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a stage lamp projecting device, and “a light blocking plate provided behind the plurality of optical lens components, wherein the light blocking plate is provided with at least one pattern region, and each of the pattern region has two patterns respectively corresponding to the laser light source and the LED light source ; and the light from the laser light source and the light from the LED light source passing through the plurality of optical lens components project onto the light blocking plate to exhibit a shape corresponding to the pattern on the light blocking plate, and
wherein the two patterns in each of the pattern region include a pattern A and a pattern B in a nested distribution, the light emitted from the laser light source project onto the light LED light source project onto the light blocking plate to project a shape in combination of the pattern A and the pattern B.”
Prior art Zuo (CN 205350946U and EP 3392549 A1) discloses a combination of an LED light source and a laser light source, with lenses (lenses in front of LEDs, seen in Fig. 3, also ¶ [0030] discloses “second collimating lens disposed on a light-emitting light path of the LED chips”). However, the prior arts of record, Zuo (CN 205350946U) and Jurik (US 2015/0092418 A1), do not disclose that the blocking pattern for the laser and the blocking pattern for the LED are in a nested distribution, and for the specific configuration of a LED and laser with a similar optical axis. The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
	Claims 2-8, 10, 12-14 would be allowable due to its dependency on claim 1.
Claim 15 recites, inter alia, a stage lamp projecting device, and “the light blocking plate has at least one pattern region, each of the pattern region includes two patterns in a nested distribution, the two patterns are configured to correspond to the two light sources, and size of light output of each light source projected on the light blocking plate matches size of the corresponding pattern, when the light output of the laser light source projects onto the light blocking plate, a shape of the corresponding pattern thereof is reflected; when the light output of  the LED light source projects onto the light blocking plate, a shape in combination of the two patterns is reflected; and when the light output of the laser light source and the LED light source simultaneously project onto the light blocking plate, a shape in combination of the two patterns is reflected.”
Claim 15 is allowed due to having the same allowable subject matter of claim 1. The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Claims 16-20 are allowed due to their dependence on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muster et al., US 2019/0032878 A1, discloses the switching between LED illumination and laser illumination (¶ [0019])
Gammer et al., US 2017/0314753 A1 discloses the switching between LED illumination and laser illumination (¶ [0027])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL CHIANG/Examiner, Art Unit 2875    

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875